Per Curiam.
What the Superintendent should do when he takes possession of a bank was specified formerly in section 72 of the Banking Law in the following language: “ He shall cause said notice to be mailed to all persons whose names appear as creditors upon the books of the corporation, banker or broker.” No mention is made of addresses.
Here, the books contained an account in the name of “ Yolanda Margherita M. S. Fondo Mortuario.” The respondent claims that the foregoing name is one by which it is known. In order, therefore, to cut off the rights of the respondent in the account carried in the name appearing on the books of the bank, the Superintendent was obligated to “ cause said notice to be mailed to ” Yolanda Margherita M. ,S. Fondo Mortuario. The fact that the books contained no address did not excuse compliance with the statute. The notice should have been mailed, as the statute directs, to the name appearing on the books of the bank either without any post office address or with the name of the post office in which the branch of the bank was located, to wit, “ Brooklyn, N. Y.” Neither was done. Fruitless, misdirected or futile investigations to procure *515an address are not substitutes for the clearly required act specified in the statute.
Presumably the entity thus named on the bank’s books was located in the community in which the branch bank was located. The provisions of the statute cutting off the rights of a claimant to such an account are- so drastic that strict compliance with the statutory provisions is necessary in order to effect such a result. If such a notice had been mailed as required by the statute, even though without a post office address, the fact that this respondent did not receive the letter would not, of course, deprive the Banking Superintendent of the protection of the statute. It may not be said as a matter of law that a notice sent to the name quoted above would not have been received by the respondent or that such a mailing would be a futile act. The postal authorities are extremely resourceful in effecting delivery of letters with meagre or nondescript directions upon them. Addressees less accurately described than by the above-quoted name have received communications sent to them through the mails.
No question of fact appears herein with respect to whether or not the respondent was known among certain members of the community by the name which appeared on the books of the bank. Accordingly, the Special Term properly held that the Banking Superintendent did not comply with section 72 under the undisputed facts herein.
The order should be affirmed, with costs.
Lazansky, P. J., Young and Carswell, JJ., concur; Hagarty, J., with whom Kapper, J., concurs, dissents and reads for reversal.